Citation Nr: 1705976	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  07-31 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right footdrop secondary to type II diabetes mellitus with diabetic neuropathy.  

2.  Entitlement to special monthly compensation (SMC) based on the loss of use of the right foot.  

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

4.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right foot.  

5.  Entitlement to an effective date prior to July 3, 2006, for service connection for type II diabetes mellitus.  

6.  Entitlement to an effective date prior to July 3, 2006, for service connection for peripheral neuropathy of the right foot.  

7.  Entitlement to an effective date prior to July 3, 2006, for service connection for peripheral neuropathy of the left foot.  

8.  Entitlement to an effective date prior to July 3, 2006, for service connection for peripheral neuropathy of the left hand.  

(The issue of entitlement to payment or reimbursement for air transportation from Florida to Syracuse, New York, for the purpose of a Department of Veterans Affairs (VA) compensation and pension examination on December 4, 2006, at the VA medical center in that city will be addressed in separate decision under a different docket number.) 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in October 2010 so that the Veteran could be afforded a videoconference hearing.  This was accomplished in August 2016 before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for right foot drop, SMC for loss of use of the right foot, increased rating in excess of 10 percent for peripheral neuropathy of the right foot, and effective dates earlier than July 3, 2006, for awards of service connection for diabetes mellitus and peripheral neuropathy of the feet and left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Throughout the appeal, the Veteran's diabetes mellitus has been manifested by the need for oral medication and a restricted diet, without the need for insulin or regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January 2005 and August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2006, with addendum in December 2007.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the issue decided herein.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Diabetes Mellitus

The Veteran has appealed the 20 percent evaluation that was continued for his service-connected diabetes mellitus.  For diabetes mellitus that is manageable by restricted diet only, a 10 percent rating is warranted.  For diabetes mellitus requiring insulin and restricted diet, or; requiring an oral hypoglycemic agent and a restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet and regulation of activities, a 40 percent rating is warranted.  For diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating is warranted.  For diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, a 100 percent rating is warranted.  38 C.F.R. § 4.119, Code 7913.  

Review of the record, which includes private and VA treatment records, a report of a December 2006 VA compensation examination, as well as the Veteran's testimony at the August 2016 Board hearing, shows that throughout the appeal the Veteran has been taking oral medications and has been on a restricted diet for control of his diabetes mellitus.  At no time during the appeal has it been demonstrated that the Veteran has required insulin for control of his diabetes and on examination by VA in December 2006 it was specifically noted that he had not had episodes of ketoacidosis or hypoglycemia that required hospitalizations and that his activities were not restricted.  

The Court has held that the rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, requiring not only evidence of insulin dependence and restricted diet, but also evidence of regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  After a discussion of the regulatory history of Diagnostic Code 7913, the Court concluded that medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  As noted, neither the use of insulin nor regulation of activities has been found necessary to control the Veteran's diabetes mellitus.  Under these circumstances, there is no basis for an award of a rating in excess of 20 percent for diabetes mellitus.  

As the examinations of record show no need for insulin or regulation of activities, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher rating for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 



ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

Regarding the claims of service connection for right foot drop and SMC for loss of use of the right foot, the Board initially notes that the Veteran is claiming service connection and SMC on a secondary basis.  It is noted that the Veteran is service connected for peripheral neuropathy of the right foot and for diabetes mellitus.  While a negative nexus opinion was obtained from a VA examiner in December 2007, the examiner stated that "Therefore it is less likely than not that the right footdrop is a result of neuropathy secondary to diabetes mellitus type 2."  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Notably, the Court has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court also has indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  Accordingly, the Board finds that the December 2007 opinion is inadequate as it does not specifically address whether the Veteran's right foot drop may be aggravated by a service-connected disability.  As such, a supplemental opinion is necessary.  

Regarding the matter of an increased rating for peripheral neuropathy of the right foot, it is noted that during the August 2016 Board hearing, the Veteran testified that his disability had significantly worsened since his most recent examination.  With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  As such, an additional examination is warranted.  

Regarding the matter of the effective dates for service-connected diabetes mellitus and peripheral neuropathy of each of the feet and the Veteran's left hand, the Board notes that service connection for diabetes mellitus was denied by rating decision dated in May 2005 on the basis that there was no diagnosis of this disorder.  That rating decision was in response to correspondence received by VA on August 29. 2003 in which he claimed service connection for diabetes mellitus.  A pertinent finding in that rating decision was that the Veteran had failed to report for a scheduled VA examination that had been scheduled in February 2005.  The record includes VA treatment records that reference a prior diagnosis of diabetes mellitus (in a September 27, 2005 nutrition note and an October 2005 treatment report that references the Veteran's treatment for lung cancer.)  Thus it appears that VA did make a diagnosis of diabetes mellitus some time earlier than July 3, 2006, possibly in 2005.  While the precise date is not clear, it is noted that glucose levels in 2000 were noted to be within normal limits, but there are no specific medical records showing the precise onset of the disease.  Peripheral neuropathy of the feet and left hand may also have been noted in the VA treatment records.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(a), (b).  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id. 

In this case, it would appear that the date entitlement arose might be the precise date of VA diagnosis of diabetes mellitus and peripheral neuropathy of the feet and left hand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).  As such, it is crucial to the Veteran's appeal that all records of treatment for diabetes mellitus should be made available for appellate review.  As such, an additional search of the VAMC's where the Veteran received treatment is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VAMCs from whom the Veteran received treatment and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at those facilities since 2000.  (It is noted that the Veteran received VA treatment in at least New York and Florida.)  

2.  Following completion of the above, the AOJ should arrange for the Veteran's claims folder to be reviewed by the VA examiner who conducted the December 2006 evaluation.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the right foot drop is aggravated by the Veteran's diabetes mellitus or peripheral neuropathy secondary to diabetes mellitus.  If the examiner who conducted the December 2006 examination is not available, the Veteran should be scheduled for an examination so that the above opinion may be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his right foot peripheral neuropathy.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


